Case 4:18-cv-00137-MSD-LRL Document 1 Filed 10/26/18 Page 1 of 34 PageID# 1



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                               Newport News Division


                                              )
LAURA HILL                                    )
4452 Powhatan Crossing                        )
Williamsburg, VA 23188                        )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )       Case No.: ____________________
                                                                 4:18cv137
                                              )
JAMESTOWN-YORKTOWN                            )
FOUNDATION                                    )
200 Hawks Nest Drive                          )
Williamsburg, VA 23185                        )
                                              )
               Defendant.                     )
                                              )

                                          COMPLAINT

                            Preliminary Statement and Introduction

       This is a civil action by Plaintiff Laura Hill against Defendant the Jamestown-Yorktown

Foundation (“the Foundation” or “JYF”) for monetary relief for injuries Plaintiff Hill sustained

as a result of race discrimination, religious discrimination, age discrimination, retaliation, and a

hostile work environment to which she has been subjected while employed at the Jamestown-

Yorktown Foundation in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-

2(a) (“Title VII”) and the Age Discrimination in Employment Act, 29 U.S.C. § 623(a)(1)

(“ADEA”).

       Defendant the Jamestown-Yorktown Foundation (the “Foundation”) is a non-profit,

                                                  1
Case 4:18-cv-00137-MSD-LRL Document 1 Filed 10/26/18 Page 2 of 34 PageID# 2



educational institution funded by private donors, ticket sales and the Commonwealth of Virginia,

located in Williamsburg, Virginia.    The Foundation operates two living history museums:

Jamestown Settlement to promote an understanding and awareness of the early history, settlement,

and development of the United States through the convergence of Powhatan Indian, English, and

West Central African cultures and the American Revolution Museum at Yorktown to promote an

understanding of the Revolutionary War. American Evolution is a sub-agency of the Jamestown-

Yorktown Foundation and is headquartered at Jamestown Settlement. American Evolution is

organizing the 2019 commemoration of the 400th anniversary of the arrival of the first recorded

Africans in English North America, the first representative assembly in English North America,

the first official English Thanksgiving in North America and the recruitment of English women in

large numbers to Virginia.

       The Foundation has a history of discriminating against its African American employees in

hiring, selections for full-time positions, promotions, benefits of employment, and discipline.

Plaintiff Hill and African American employees at the Foundation endure systemic discrimination

based on race which permeates every facet of employment, including training, professional

development, disparate treatment in work hours and scheduling, advancement opportunities,

accommodations to attend religious services, disparate treatment in discipline, harassment and

unsafe work environment. The disparities in selections for full-time positions and promotions are

due in part to discrimination by managers and hiring officials and lack of oversight exercised by

human resources staff.

       On December 31, 2017, the Foundation had approximately 400 employees. Less than ten

percent of the Foundation’s employees are African American, despite that fact that African

Americans comprise approximately twenty percent of the population in Virginia and

                                               2
Case 4:18-cv-00137-MSD-LRL Document 1 Filed 10/26/18 Page 3 of 34 PageID# 3



approximately forty-three percent of the Hampton Roads, Virginia region, from where the

Foundation pulls it staff. Further, more than fifty percent of African Americans employed at the

Foundation work as custodians, grounds maintenance workers or gift shop clerks, and there are no

African American managers or senior level managers in policy making positions at the Foundation.

As of December 31, 2017, approximately seventy-five percent of the Foundation’s African

American full-time staff worked as custodians and grounds maintenance workers. When full-time

positions become available in areas other than custodians, grounds maintenance workers, and gift

shop clerks, desired Caucasian applicants are identified, and intentional discriminatory actions are

taken to exclude or not select qualified African American candidates. When the desired Caucasian

candidate has no experience at the Foundation, and the African American candidate has experience

and meets the educational requirements, suddenly experience and education are not important in

the selection decisions. When an African American candidate has the preferred educational

qualifications and the preferred Caucasian candidate does not, suddenly the preferred educational

qualifications are not important. When an African American candidate has the required experience

but not the preferred educational qualifications, the Foundation will only consider a candidate with

the preferred educational qualifications.    When the African American candidate has more

experience than the desired internal Caucasian candidate, the Foundation will groom the internal

Caucasian candidate to provide work opportunities to gain experience and provide training, so that

the Caucasian candidate qualifies for the position. As a result of blatant acts of discrimination in

hiring and selections for full-time employment and promotions, African American employees at

the Foundation are largely relegated to part-time and menial positions, while Caucasian employees

receive full-time positions and opportunities for growth and professional development.



                                                 3
Case 4:18-cv-00137-MSD-LRL Document 1 Filed 10/26/18 Page 4 of 34 PageID# 4



                                      Jurisdiction and Venue

       1.      The Court has subject matter jurisdiction over Plaintiff’s claims pursuant to 28

U.S.C. §§ 1331 and 1343(a)(3), as the matter contains a federal question under 42 U.S.C. § 2000.

       2.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391(a)(1) and (b)(2), as

the events and omits giving rise to Plaintiff’s claims occurred in this judicial District and Defendant

may be found in this District.

       3.      All conditions precedent to the institution of this lawsuit have been fulfilled.

                                               Parties

       4.      Plaintiff Laura Hill (“Hill” or “Plaintiff”) is a fifty-four-year-old (DOB June 1964)

African American Christian female, a citizen of the United States, and a resident of the

Commonwealth of Virginia. She was employed by the Foundation from March 7, 2007 until

October 23, 2018, when she was terminated in her 12th year of employment. At all times relevant

to this matter, Plaintiff was an employee of the Foundation.

       5.      Defendant the Jamestown-Yorktown Foundation is an educational institution

funded in part by the Commonwealth of Virginia.

                                       Factual Background

       6.      Plaintiff Hill began employment at the Jamestown-Yorktown Foundation on March

7, 2007 as a museum program assistant in the On-Site Education department. She has a Bachelor

of Arts degree in Mass Media Relations and has more than twenty years of relevant work

experience. From October 2011 through the October 23, 2018, Plaintiff Hill worked as a part-time

historical interpreter in the Interpretive Services department. Throughout her tenure at the

Foundation, Plaintiff Hill performed her job in an exceptional manner.



                                                  4
Case 4:18-cv-00137-MSD-LRL Document 1 Filed 10/26/18 Page 5 of 34 PageID# 5



       7.      From 2011 to 2012, Plaintiff Hill worked part-time as both a historical interpreter

and a museum education assistant. As a part-time historical interpreter, Plaintiff Hill was assigned

to the James Fort interpretive site. She was terminated from her historical interpreter position in

December 2011 by her supervisor, Karen Templin, after requesting time off due to illness and to

care for her thirteen-year-old son, who had been diagnosed with pneumonia.

       8.      In January 2012, Plaintiff Hill met with Mr. Homer Lanier and Ms. Cindy Daniel,

interpretive managers, and complained that she was unfairly terminated. On April 1, 2012, she was

rehired as a historical interpreter and was reassigned to the Powhatan Indian Village interpretive

site to present 17th century costumed interpretation in Powhatan Indian clothing. Ms. Hill worked

as a historical interpreter in the Powhatan Indian Village interpretive site until September 30, 2018.

       9.      In the Powhatan Indian Village interpretive site, Plaintiff Hill reported to a

Caucasian female supervisor, Ms. Lavin/Helmick. Plaintiff Hill was one of approximately eighty

employees on the interpretive staff and, from 2013 to 2018, the only African American employee.

Shortly after she was hired as a part-time interpreter, Plaintiff Hill observed that she was not

provided the same training that other interpretive staff received, and she was scheduled for fewer

hours of work than her Caucasian part-time co-workers.

       10.     On July 27, 2012, Plaintiff Hill complained to managers that her immediate

supervisor, Ms. Lavin/Helmick, failed to train her according to Virginia state mandated training

policies and under-scheduled her to work. Mr. Lanier, interpretive manager, sent an email to

Plaintiff Hill dated September 21, 2012 stating that he counseled and re-trained Ms. Lavin/Helmick

and the interpretive supervisors. Beginning in July 2013 and continuing through December 2014,

Plaintiff Hill reported that she was being subjected to racial discrimination, disparate treatment,

and a hostile work environment created by Ms. Lavin/Helmick. In February 2014, Plaintiff Hill

                                                  5
Case 4:18-cv-00137-MSD-LRL Document 1 Filed 10/26/18 Page 6 of 34 PageID# 6



filed charges with the EEOC, charge No. 437-2013-01205, and on January 1, 2015, Ms.

Lavin/Helmick was reassigned to another interpretive site. Mr. Frank Hardister became Plaintiff’s

supervisor after Ms. Lavin/Helmick.

       Non-Selections

       11.     In July 2015, Plaintiff Hill applied for a full-time position as a historical interpreter

at the Foundation, where she had worked as a part-time interpreter for three years and met the

preferred educational requirements.      In August 2015, Cindy Daniel, interpretive manager,

informed Ms. Hill that she was not selected for an interview due to her lack of experience working

in the Encampment interpretive site. The agency hired a Caucasian male, Mr. Saniga, in his

twenties, who did not meet the preferred educational requirements and had worked at the

Encampment site for less than six months.

       12.     In March 2016, Plaintiff Hill applied for a full-time position as a historical

interpreter at the Foundation, where she had worked as a part-time interpreter for four years at that

time. Plaintiff Hill met the preferred qualifications and was interviewed for one of four advertised

positions for a full-time historical interpreter in April 2016 by a panel that included Ms. Sally

Stooks, interpretive supervisor, and Mr. Homer Lanier, interpretive manager. In April 2016, the

Foundation hired four staff members, who were all Caucasian. Ms. Lauren Monark, a Caucasian

female in her mid-20s who was employed at the Foundation as a part-time volunteer coordinator

but had not been employed as a historical interpreter at the Foundation, was hired. Ms. Monark’s

parents were major financial donors to the Foundation.

       13.     In April 2017, the Foundation announced a full-time historical interpreter position

in the Powhatan Indian Village interpretive site. Plaintiff Hill applied for the full-time position as

a historical interpreter in the Powhatan Indian Village, where she had worked as a part-time

                                                  6
Case 4:18-cv-00137-MSD-LRL Document 1 Filed 10/26/18 Page 7 of 34 PageID# 7



interpreter for five years. Plaintiff Hill was not selected for the position. The Foundation hired

two Caucasian females. Ms. Alicia Klimenko, a Caucasian female in her mid-20s who had not

worked as a historical interpreter in the Indian Village and did not meet the preferred educational

requirements, was hired After the selection of Ms. Klimenko, Plaintiff Hill met with Mr. Hardister

and Ms. Templin in June 2017 to discuss her non-selection.

       14.     In January 2018, Plaintiff Hill applied for a full-time media relations specialist

position. Plaintiff Hill met the preferred qualifications and was not selected for an interview. On

February 13, 2018, Plaintiff Hill met with Ms. Barbra Hoffman, human resource manager, Mr.

Frank Stovall, deputy director for administration, and Mr. Peter Armstrong, Museum Operations

Director, to discuss her non-selection for an interview. Plaintiff Hill requested the criteria for

interview selection and found that the criteria differed from the vacancy announcement. The areas

of Plaintiff Hill’s strengths had been eliminated from the criteria. Furthermore, new qualifications

that were not included in the vacancy announcement and Plaintiff Hill had not included on her

application were added. Mr. Homer Lanier, interpretive manager, and Ms. Barbra Hoffman,

human resources manager, were on the hiring committee and were aware that Ms. Hill had filed

an EEO complaint in November 2017. The Foundation hired a younger Caucasian female.

       15.     In January 2018, Plaintiff Hill applied for a part-time assistant curator position and

was denied an interview for the position. On September 13, 2018, Ms. Hoffman informed Plaintiff

Hill that the Foundation only interviewed applicants that met the preferred educational

requirement, a master’s degree, which Plaintiff Hill did not have. The Foundation hired a

Caucasian female.

       16.     In March 2018, a full-time historical position was advertised. Mr. Russell Reed and

Plaintiff Hill applied for the position. Mr. Reed, a Caucasian male in his mid-20s, had worked as

                                                 7
Case 4:18-cv-00137-MSD-LRL Document 1 Filed 10/26/18 Page 8 of 34 PageID# 8



a seasonal part-time historical interpreter from 2013 to 2016. In December 2016, Mr. Reed

relocated out of state for six months. In June 2017, Mr. Reed returned, and Mr. Hardister began

grooming Mr. Reed as a part-time historical interpreter. Plaintiff Hill and Mr. Reed met the

preferred qualifications and were scheduled for initial interviews. Plaintiff Hill was denied a

second interview, but Mr. Reed was scheduled for a second interview. The Foundation selected

four Caucasian staff members for vacant positions, including Mr. Reed, a younger Caucasian male,

who had been groomed by Mr. Hardister for the position since July 2017. In May 2018, Ms.

Hoffman, human resources manager, sent Plaintiff Hill an email with a list of false and misleading

reasons why Plaintiff Hill was not selected for a second interview. Plaintiff Hill complained that

the decision to not interview and hire her was racially motivated. Plaintiff Hill was qualified and

approved to develop training materials and to lead classes to train the Foundation’s full-time

historical interpreters but was not deemed qualified to join their ranks.

       17.      In April 2018, the Foundation announced a full-time position as an Assistant

Supervisor for the Powhatan Indian Village, where Plaintiff Hill had worked at the time for six

years. Plaintiff Hill met the preferred qualifications for the position and was interviewed for the

position. The Foundation hired Mr. Saniga, a Caucasian male and former Foundation employee,

who was approximately thirty years old. Mr. Saniga did not possess the preferred educational

requirements.

       Targeted Discipline and Harassment

       18.      On August 13, 2016, Plaintiff Hill left work early after suffering heat exhaustion

due to working outside in a heat-index over 105 degrees. Plaintiff Hill rested at home for two days

and did not report to work on August 15, 2016 as scheduled. Despite her managers’ knowledge



                                                 8
Case 4:18-cv-00137-MSD-LRL Document 1 Filed 10/26/18 Page 9 of 34 PageID# 9



of her medical condition and the mitigating circumstances, Plaintiff Hill was disciplined as a “no

show” for not calling in when sick. Three “no shows” are grounds for termination.

       19.     In November 2016, Plaintiff Hill’s immediate supervisor, Mr. Hardister, approved

Plaintiff Hill’s plans to research and write a report about Seventeenth Century tobacco use by three

cultures, Powhatan Indian, English and Angolan.          Plaintiff Hill successfully completed the

research report and in 2017, was approved to develop training materials (3-bay form and clay pipe

material culture form).

       20.     In March 2017, Plaintiff Hill, as a private citizen, submitted an editorial to the Daily

Press newspaper in Newport News, and the editorial was published on March 5, 2017. On March

29, 2017 Plaintiff Hill was reprimanded for “Unauthorized contact with Media.”

       21.     On March 29, 2017, Plaintiff Hill reported to work. After the conclusion of her

shift, at 4:39 p.m., Ms. Helmick falsely reported Plaintiff Hill as a “no show” for work even though

she knew Plaintiff Hill had reported to work and completed her shift. On March 31, 2017, Mr.

Hardister confirmed verbally and in writing that this did not constitute a “no show.”

       22.     On July 17, 2017, Plaintiff Hill appeared at work as scheduled and reported to her

site. The supervisor and watch commander were absent. Plaintiff Hill set up an interpretation area

and began interpreting to visitors. Ms. Helmick reported to Ms. Daniel that Plaintiff Hill was a

“no show.” Ms. Daniel called Plaintiff Hill’s home, per policy. Plaintiff Hill came inside for a

restroom break at approximately 1:00 p.m. and learned from Ms. Daniel that Ms. Helmick reported

her as a “no show.” Plaintiff Hill showed Ms. Daniel her time-card to verify that she had reported

to work, as scheduled.

       23.     In July 2017, Plaintiff Hill requested alterations to the fringe of the collar of her

work costume, which had been damaged during laundering. Plaintiff Hill was charged with

                                                  9
Case 4:18-cv-00137-MSD-LRL Document 1 Filed 10/26/18 Page 10 of 34 PageID# 10



“Damage to State Property,” a level 2 Department of Human Resource Management (DHRM)

offense in the Foundation’s interpretive services training manual, even though she did not willfully

act to destroy her costume.

       24.     On July 31, 2017, Plaintiff Hill entered the Historical Clothing Shop on site at

approximately 5:30 p.m. to see if the repairs to her costume were complete. The Foundation

charged her with “Unauthorized Entry,” a level 3 DHRM offense. This occurred even though the

Interpretive Services training manual does not include a policy pertaining to unauthorized

personnel or unauthorized entry in the Historical Clothing Shop. Plaintiff Hill observed her

Caucasian co-workers enter the Historical Clothing Shop at will without consequence. There were

no hours of operations posted on the Historical Clothing Shop door, the door was unlocked, and

the Foundation was open for business from 9:00 a.m. to 6:00 p.m. at the time.

       25.     On July 28, 2017, Plaintiff Hill was called into a meeting with her supervisor, Mr.

Hardister, and was charged with “Excessive Absenteeism” and required to bring in a doctor’s note

for future absences. There is no published policy that addresses absenteeism for wage staff; neither

had excessive absenteeism been defined verbally by interpretive supervisors or managers. Plaintiff

Hill followed the required policy of notifying the department via the call-in line when she would

be absent. Most of Plaintiff Hill’s absences were due to work-related illness.

       26.     On July 30, 2017, Plaintiff Hill submitted the draft of the Seventeenth Century

tobacco uses by Powhatan Indians, English and Africans training materials to Mr. Hardister, who

failed to reply. On July 30, 2017, Ms. Templin, interpretive manager, informed Plaintiff Hill that

Mr. Hardister showed her the draft and confirmed that Mr. Hardister would review and give

Plaintiff Hill feedback, then submit the items to Ms. Templin for approval. Ms. Templin would

review and give feedback or approve and submit to the Foundation curators for approval. Between

                                                10
Case 4:18-cv-00137-MSD-LRL Document 1 Filed 10/26/18 Page 11 of 34 PageID# 11



August and October 29, 2017, Plaintiff Hill sent Mr. Hardister multiple emails regarding the status

of the training materials, and he failed to reply, despite the interpretive supervisors’ position

description requiring supervisors to respond promptly to emails from their subordinate staff

members.

       27.     On August 16, 2017, Plaintiff Hill misread her schedule and did not report to work

for a 9:00 a.m. to 2:45 p.m. shift. The Foundation has a policy that requires supervisors to call

employees who do not appear for their shifts. Ms. Helmick did not call Plaintiff Hill, per policy.

Plaintiff Hill called Ms. Helmick at approximately 1:15 p.m., and Ms. Helmick falsely claimed

that she called Plaintiff Hill, but did not leave a message. There was no record of Ms. Helmick’s

call. Plaintiff Hill reported the incident to Ms. Daniel and asked Ms. Daniel to check her number

in the employee directory, which proved to be correct. On August 28, 2017, Plaintiff Hill met with

Mr. Hardister and Ms. Templin, assistant interpretive manager, and Plaintiff Hill complained that

Ms. Helmick did not follow policy and had a history of deviating from policy in her dealings with

Plaintiff Hill. Plaintiff Hill stated she felt targeted by Ms. Helmick. Ms. Templin, Ms. Helmick’s

supervisor, met with Ms. Helmick and asked if she called Plaintiff Hill when she did not appear at

work on her scheduled day, and Ms. Helmick admitted to Ms. Templin that she did not call Plaintiff

Hill. This was the third “no show” incident that Ms. Helmick manufactured concerning Ms. Hill

in the five months from March 2017 to August 2017.

       28.     On September 26, 2017, during a staff meeting, Plaintiff Hill asked Mr. Hardister

for the status of the tobacco training materials she had developed and submitted to him on July 30,

2017. He responded that they were on his desk under a stack of papers. Plaintiff Hill immediately

emailed Mr. Hardister the documents facilitate his review and feedback. Mr. Hardister did not

respond to Plaintiff Hill’s email.

                                                11
Case 4:18-cv-00137-MSD-LRL Document 1 Filed 10/26/18 Page 12 of 34 PageID# 12



       29.     On October 19, 2017, Plaintiff Hill met with Mr. Hardister, Ms. Daniel and Ms.

Hoffman, and Plaintiff Hill was issued a written warning for insubordination for an alleged

historical clothing policy violation and asked to sign the written warning. Plaintiff Hill refused

because the warning included false statements.        The Foundation’s policy requires that Mr.

Hardister inform Plaintiff Hill of historical clothing policy violations in writing by completing and

issuing a standard form that includes the policy infraction and a compliance date, which Mr.

Hardister failed to do.

       30.     Plaintiff Hill was charged with a “Costume Violation” for wearing clear nail polish

over a¼ inch white nail tip on October 19, 2017. The Interpretive Services manual states, “Clear

polish is permitted.” Mr. Hardister did not inform Plaintiff Hill verbally or in writing that she was

in violation of a costume policy until the October 19, 2017 meeting with Foundation managers,

Ms. Hoffman and Ms. Daniel.

       31.     The following day, October 20, 2017, Plaintiff Hill informed Ms. Hoffman, Mr.

Hardister, Mr. Daniel, and Mr. Stovall, via email, that the written warning was retaliation for

complaining of racial discrimination on October 16, 2017 and that she intended to file an EEO

complaint. Plaintiff Hill submitted a Freedom of Information Act request for all documents related

to the written warning. After receiving the documentation and noting that it did not support the

discipline, she notified Ms. Hoffman, Mr. Hardister, Ms. Daniel and Mr. Stovall that the FOIA

documentation supported her retaliation charge and she was moving forward with filing an EEO

complaint.

       32.     On October 30, 2017, Plaintiff Hill sent Mr. Hardister an email about his failure to

provide constructive feedback regarding the training materials she had researched, developed and

sent him on July 30, 2017. Plaintiff Hill sent a copy of the email to Mr. Hardister’s supervisors,

                                                 12
Case 4:18-cv-00137-MSD-LRL Document 1 Filed 10/26/18 Page 13 of 34 PageID# 13



Ms. Templin and Ms. Daniel.       Mr. Hardister replied, via email, approximately one hour later

informing Plaintiff Hill that the training materials with his feedback have been put in her employee

mailbox. In December 2017, Plaintiff Hill completed all revisions and re-submitted to Mr.

Hardister, who approved and submitted the training materials to Ms. Templin. Plaintiff Hill’s

training materials were approved by Foundation curators in January and February 2018.

       33.     On November 14, 2017 and November 22, 2017 , 2017, Plaintiff Hill filed a EEO

complaint, case No. 1117-017, of racial discrimination, retaliation and harassment with the

Virginia Office of Equal Employment and Dispute Resolution naming Mr. Hardister, Powhatan

Indian Village interpretive site manager; Ms. Helmick, James Fort interpretive site manager; Ms.

Daniel, interpretive manager; Ms. Hoffman, human resources manager, and Mr. Stovall, deputy

director of administration, as discriminating officials. Ms. Hoffman was notified of Plaintiff Hill’s

EEO complaint on December 8, 2017.

       34.     In December 2017, Plaintiff Hill asked Mr. Hardister if she could share the

seventeenth century tobacco use training materials at the January 2018 staff meeting.            Mr.

Hardister denied her requests and stated that she had to wait until the Foundation curators gave the

materials curatorial approval.

       35.     In January 2018, Plaintiff Hill was assigned to attend a training class led by Mr.

Reed, who been approved in late 2017 to develop training materials and a training class on making

arrows. Mr. Reed distributed his training materials which were not approved by Ms. Templin or

the curators. Mr. Reed stated that he prepared the 3-bay training form “last night.” After the

training class, Plaintiff Hill reported to Mr. Hardister that Mr. Reed led a training class with

training materials that were not approved by curators, yet Plaintiff Hill’s request in December 2017

to share training materials she had developed at the staff meeting in January 2017 was denied.

                                                 13
Case 4:18-cv-00137-MSD-LRL Document 1 Filed 10/26/18 Page 14 of 34 PageID# 14



         36.   In January and February 2018, Plaintiff Hill’s training materials were approved by

Foundation curators. On February 21, 2018, Plaintiff Hill wrote a proposal to develop a training

class to train staff, which was approved by the Foundation’s Training department and scheduled

for June 21, 2018 and June 26, 2018. Between February and June 2018, Plaintiff Hill taught herself

to successfully make replicas of seventeenth century clay tobacco pipes for interpretation of

tobacco in the Powhatan Indian Village site and for the June 21 and June 26, 2018 tobacco training

class.

         37.   On March 15, 2018, Plaintiff Hill received a “5 day Suspension and 9 months

Probation” after she reported to her supervisor that she had missed the first hour of a 3-hour

training class on February 23, 2018. Plaintiff Hill was delayed because she was at a local hospital

visiting her husband, who was recovering from surgery.

         38.   In April 2018, Mr. Hardister reviewed and approved of Plaintiff Hill’s tobacco

training class outline, which included class room instruction, modeling tobacco interpretive

demonstrations and group practice of hands-on interpretation. Plaintiff Hill developed and

designed a power point demonstration for the tobacco training class in May and June 2018, which

was approved by curator, Ms. Nancy Egloff.

         39.   On April 4, 2018, Plaintiff Hill filed an EEO complaint, case No. 437-2018-00703,

of racial discrimination, retaliation and harassment with the Equal Employment Opportunity

Commission – Norfolk local office naming Mr. Hardister, Powhatan Indian Village interpretive

site manager; Ms. Helmick, James Fort interpretive site manager; Ms. Daniel, interpretive

manager; Ms. Hoffman, human resources manager, Mr. Stovall, deputy director of administration,

as discriminating officials. Ms. Hoffman was notified of Plaintiff Hill’s EEO complaint on or

about April 10, 2018.

                                                14
Case 4:18-cv-00137-MSD-LRL Document 1 Filed 10/26/18 Page 15 of 34 PageID# 15



        40. On April 26, 2018, Plaintiff Hill met with her supervisor, Mr. Hardister, and Ms.

Daniel, interpretive manager, to receive her 2018 annual performance evaluation. Plaintiff Hill

noted that Mr. Hardister had deliberately omitted her major accomplishment during the

performance cycle, which involved writing and preparing pilot programs for a proposal that she

initiated, researched and wrote to develop an African Cultural Heritage (ACH) interpretive site at

Jamestown Settlement to commemorate the 400th anniversary of the arrival of the first Africans in

2019. Plaintiff Hill’s proposal was approved by Foundation managers on April 17, 2018. Plaintiff

Hill also noted that Mr. Hardister had included an alleged policy violation that had occurred and

had been addressed during the 2017 performance evaluation cycle, wrongful disciplinary actions

that were under investigation by state and federal EEO offices and assigned her a “Below

Contributor” rating. Plaintiff Hill’s Caucasian co-workers’ 2018 annual performance evaluations

included their major accomplishments, while Plaintiff Hill’s 2018 performance evaluation

included primarily routine and menial tasks, inaccurate and misleading information to diminish

her achievements and to create a false narrative about her achievements to justify a low rating and

to facilitate termination.

        41.     On or about May 9, 2018, Plaintiff Hill filed an amendment to EEO complaint, case

No. 437-2018-00703, with the Equal Employment Opportunity Commission – Norfolk local office

alleging retaliation and harassment and naming Mr. Hardister, Powhatan Indian Village

interpretive site manager as a discriminating official. Ms. Hoffman was notified of Plaintiff Hill’s

EEO complaint on or about May 11, 2018.

        42.     The Foundation hired Martin Saniga in June 2018, as the assistant supervisor in the

Powhatan Indian Village, and he was scheduled to begin work, off-site, on June 24, 2018. On June

21, 2018, Plaintiff Hill successfully led a training class of 21 full-time and part-time staff members,

                                                  15
Case 4:18-cv-00137-MSD-LRL Document 1 Filed 10/26/18 Page 16 of 34 PageID# 16



including historical interpreters, group educators, and outreach instructors, and her class and skills

were rated excellent by most staff members. She met with Mr. Hardister and Ms. Templin,

assistant interpretive manager, on June 22, 2018 to discuss feedback from Plaintiff Hill’s initial

training class. Mr. Hardister commented that he would like to register Mr. Saniga to attend the

June 26, 2018 training class but was unable to.

        43.     On June 26, 2018, Plaintiff Hill reported to work and saw Mr. Saniga working in

the Indian Village in street clothes and flip flops, which is not consistent with the historical clothing

policy. However, he did not receive a historical clothing policy infraction. Mr. Saniga approached

Plaintiff Hill while she was making tobacco pipes. Mr. Saniga stated that Mr. Hardister had

discussed with him the tobacco research and training materials she had developed. Later that day,

Plaintiff Hill reported to a classroom for the training class and worked with training staff to set up

for the class, which began at 3:00 p.m. Mr. Saniga was not registered but walked in and sat in the

front of the class. He later disrupted the class by failing to follow the directions provided by

Plaintiff Hill, attempting to re-direct the focus of the training class from tobacco use by three

cultures to a lecture about the Powhatan Indians, and undermining Plaintiff Hill’s authority as the

class instructor.

        44.     Three other Caucasian employees, Ms. Felicia Abrams, education officer, Ms.

Heather Power, historical interpreter, and Ms. Julie Fox, group educator, went along with Mr.

Saniga’s plan to disrupt the training class, causing Ms. Heather Stillwell, the training coordinator,

to intervene repeatedly. During the training class, Ms. Stillwell stated that Mr. Saniga had not

followed Plaintiff Hill’s directions. Later, Ms. Stillwell told Plaintiff Hill that she had met with

Ms. Hoffman, the human resources manager, on June 27, 2018 to discuss her concerns about Mr.

Saniga’s disruptive behavior. Most of the seventeen participants gave favorable ratings of the

                                                   16
Case 4:18-cv-00137-MSD-LRL Document 1 Filed 10/26/18 Page 17 of 34 PageID# 17



class and Plaintiff Hill’s teaching ability. Mr. Saniga gave Plaintiff Hill poor ratings on her

performance and falsely stated that class objectives were not met and that he would not recommend

the class to other staff members. The low ratings were designed to discredit Plaintiff Hill and

prevent Plaintiff Hill from leading future training classes to impede her professional growth and

development.    On September 28, 2018, Mr. Hardister sent Mr. Saniga to observe a program Ms.

Triantafillos, a Caucasian co-worker was leading. After the program, Ms. Triantafillos stated that

Mr. Saniga did not disrupt the program or speak; he quietly observed.

       45.     The following day, on June 27, 2018, Plaintiff Hill reported to her supervisor, Mr.

Hardister, and Interpretive Managers Ms. Templin and Ms. Daniel that she felt disrespected by

Mr. Saniga and his group’s behavior, which was disruptive and inconsistent with the Foundation’s

harassment policy. Ms. Daniel responded via email on June 30, 2018, stating that she was turning

the matter over to the human resource office. Despite another written request from Plaintiff Hill

on or about July 23, 2018, there was no response from Ms. Daniel, Mr. Lanier, Ms. Hoffman, or

Mr. Stovall regarding Mr. Saniga’s disrespectful and harassing behavior towards Plaintiff Hill.

       46.     On July 5, 2018, Mr. Hardister assigned Plaintiff Hill to lead a cooking

demonstration with an open fire outside during extreme temperatures (90 degrees heat index).

Cooking demonstrations were not mandatory and were not done in early July 2018 due to the high

heat index. Mr. Saniga set up the cooking space and fire in direct sunlight, despite the shady

cooking space, that is primarily used for cooking demonstrations, being available. After working

outside by the fire for approximately 75 minutes without a break, Plaintiff Hill became ill and

asked co-worker Lynn Powell to alert Mr. Hardister. Mr. Hardister called the Emergency Medical

Technicians (EMTs) who determined that Plaintiff Hill needed to be taken to a local emergency

room, where Plaintiff Hill was diagnosed with heat-related illness and chest pains. On or about

                                               17
Case 4:18-cv-00137-MSD-LRL Document 1 Filed 10/26/18 Page 18 of 34 PageID# 18



July 20, 2018, Ms. Daniel, interpretive manager, sent an email to Mr. Ray Hoyle, safety and

security manager, stating that the duty officer and interpretive site supervisors had the authority to

take the preventive measure of suspending cooking demonstrations due to the inclement weather.

The cooking demonstration was not suspended until after Ms. Hill suffered chest pains and heat-

related illness. On July 5, 2018, Ms. Abrams, education officer, was serving as the duty officer

and Mr. Hardister and Mr. Saniga were the interpretive supervisors for the Powhatan Indian

Village.

        47.     On July 6, 2018, Plaintiff Hill followed the emergency physician’s discharge

instructions and called her primary care physician, who scheduled an appointment for July 9, 2018

and instructed Plaintiff Hill not to report to work until after the appointment. Plaintiff Hill returned

to work on July 10, 2018 with medical restrictions until September 30, 2018.

        48.     On July 18, 2018, Plaintiff Hill filed a complaint with Virginia Occupational Safety

and Health Administration (VOSH). On July 19, 2018, Ms. Maryella Mitchell, Regional Director,

contacted the Foundation and called for an internal investigation.

        49.     On July 24, 2018 and July 30, 2018, Mr. Ray Hoyle, the security and safety

manager submitted findings of the internal investigation to Ms. Maryella Mitchell, VOSH

Regional Director, and Plaintiff Hill. Plaintiff Hill found inaccurate and misleading information in

the findings and reported the discrepancies to Ms. Mitchell and Mr. Hoyle on July 25, 2018 and

July 31, 2018. On August 15, 2018 VOSH inspectors conducted an on-site inspection at the

Foundation’s Jamestown Settlement museum.

        50.     In September, 2018, Plaintiff Hill was completing the final stages of an evaluation

report for an African Cultural Heritage (ACH) pilot program. Plaintiff Hill initiated, researched,

wrote and submitted a proposal for the ACH pilot program in November 2017. Plaintiff Hill’s

                                                  18
Case 4:18-cv-00137-MSD-LRL Document 1 Filed 10/26/18 Page 19 of 34 PageID# 19



goals were to educate Foundation visitors about the first recorded Africans who arrived in Virginia

in 1619, to commemorate the 400th anniversary of their arrival in 2019, and to help improve the

Foundation’s visitor demographics by attracting more diverse audiences. Ms. Hill’s ACH pilot

program proposal was approved in April, 2018 and implemented between August 1 and August

31, 2018. Plaintiff Hill joined the ACH pilot program development team on May 10, 2018 after

Mr. Mark Howell, Education Director, met with Plaintiff Hill on May 2, 2018 and told her, verbally

and in writing, that he wanted her to evaluate the ACH pilot program.

        51.     On September 13, 2018, Mr. Howell sent Plaintiff Hill an email instructing her to

stop working on the ACH evaluation report, stating that he was not aware of it and that it was not

needed. On September 14, 2018, Plaintiff Hill sent Mr. Howell copies of email exchanges she had

with him on May 2, 2018 and August 30, 2018, in which she indicated that at the completion of

the pilot program she would be preparing an evaluation report. She reminded Mr. Howell that he

had attended a meeting on June 22, 2018 where she discussed and presented evaluation strategies

to the ACH development team. Plaintiff Hill made two requests to complete her evaluation report;

Mr. Howell denied them both, indicating that he did not feel the report was needed. All members

of the ACH development team were allowed to complete their responsibilities, except Plaintiff

Hill. Mr. Howell impeded Plaintiff Hill’s growth and professional development by hindering her

from completing her primary responsibility for the development team of the ACH pilot program,

while allowing Plaintiff Hill’s Caucasian ACH development team members to complete their

responsibilities.

        52.     On September 17, 2018, Mr. Hardister called Plaintiff Hill into a meeting with

Cindy Daniel, interpretive manager, and Martin Saniga, assistant supervisor, to counsel her and to

issue her a written reprimand, accusing her of circumventing Mr. Saniga. The written reprimand

                                                19
Case 4:18-cv-00137-MSD-LRL Document 1 Filed 10/26/18 Page 20 of 34 PageID# 20



was based on inaccurate information reported to the supervisor by a staff member. One of the

dates indicated on the reprimand was a date Plaintiff Hill had not worked in the Powhatan Indian

Village. Mr. Hardister did not follow the agency protocol of meeting with Plaintiff Hill to give her

the opportunity to share her viewpoint, prior to the counseling meeting.

       53.     On September 21, 2018, Plaintiff Hill was called into a meeting by Ms. Cindy

Daniel and Mr. Homer Lanier, interpretive managers, and told that she was being removed from

her part-time costumed historical interpreter position and reassigned to a new part-time position

as a non-costumed interpretive tour guide, similar to Mr. Randy Flood at the Foundation’s

Yorktown museum. The historical interpreter and interpretive tour guide positions had the same

title, job number and core-level status. However, the skill set was reduced, resulting in 28.5 fewer

hours in October 2018, thereby reducing Plaintiff Hill’s earned wages. Plaintiff Hill shared her

concerns with Ms. Daniel and Mr. Lanier, verbally and in writing on September 24, 2018, and

indicated that the reassignment was a demotion.

       54.     Leading visitor tours is one responsibility of the existing historical interpreter

position and most veteran part-time and full-time historical interpreters have received training in

leading tours. Plaintiff Hill requested that additional responsibilities be added to the interpretive

tour guide position, so that it was consistent with the historical interpreter responsibilities Mr.

Flood had at American Revolution Museum at Yorktown. On September 24, 2018 Mr. Flood told

Plaintiff Hill that he leads visitor tours and provides classroom instruction to visitors and costumed

interpretation. Plaintiff Hill also requested that her work hours be increased so that they were

consistent with the work hours of other core-level historical interpreters.

       55.     In October 2018, Plaintiff Hill sent multiple emails to Ms. Daniel to request a

meeting to discuss her questions and concerns about the reassignment. Ms. Daniel repeatedly

                                                 20
Case 4:18-cv-00137-MSD-LRL Document 1 Filed 10/26/18 Page 21 of 34 PageID# 21



failed to answer the emails and became evasive. Plaintiff Hill was relegated to stopping by Ms.

Daniel’s office for impromptu five to ten minute meetings between leading tours to try to get

answers to her questions when Ms. Daniel was available.

       56.     On October 18, 2018, Plaintiff Hill sent an email to Ms. Daniel to request to come

in an hour early on October 23, 2018 for a meeting with Ms. Daniel to discuss her concerns about

the reassignment. Again, Ms. Daniel never replied to the emails or the phone calls that Plaintiff

Hill made the morning of October 23, 2018.

       57.     When Plaintiff Hill arrived at work on October 23, 2018, Ms. Daniel, Mr. Lanier,

and Ms. Hoffman were waiting to meet with her. During the meeting, Plaintiff Hill was told that

her employment was being terminated because Plaintiff Hill had arrived for work an hour early on

October 14, 2018 and led a visitor tour to four visitors, who had been told that there was an 10:00

a.m. tour and were waiting at the designated area. The Foundation managers claimed that Plaintiff

Hill inconvenienced others because she was scheduled to lead an 11:00 a.m. tour and another

historical interpreter, Ms. Allen who had been a tour guide, was called to lead the 11:00 a.m. tour.

       Discrimination on the Basis of Religion

       58.     On March 23, 2016, Plaintiff Hill was called into a meeting with Mr. Hardister, her

immediate supervisor, and Ms. Templin, assistant interpretive manager. She was asked to sign a

document agreeing to a new policy that required interpreters to work at least one Sunday a month.

From 2012 to April 2016, Plaintiff Hill had requested Sundays off to attend religious services as

her position as a part-time historical interpreter did not require her to work on Sundays. Plaintiff

Hill requested religious accommodations and wrote this request on the form. Plaintiff Hill and

Ms. Templin initialed the changes.



                                                21
Case 4:18-cv-00137-MSD-LRL Document 1 Filed 10/26/18 Page 22 of 34 PageID# 22



       59.     In October 2017, Mr. Hardister granted Mr. Reed’s request to not work on Sundays

in November, but denied Plaintiff Hill’s request and scheduled her to work Sunday, November 12,

2017 from 9:00 to 3:45 p.m. On December 27, 2017, Mr. Hardister distributed the January 2018

schedule. Ms. Triantafillos, a Caucasian co-worker, requested and was granted every Sunday off

in January 2018. Plaintiff Hill was scheduled to work on Sunday, January, 14, 2018 from 1:00

p.m. to 5:00 p.m., which was also a holiday weekend. Mr. Hardister distributed the February 2018

schedule on January 27, 2018. Mr. Reed, a younger Caucasian co-worker, requested and was

granted every Sunday off in February 2018. Plaintiff Hill was scheduled to work on Sunday,

February 18, 2018 from 10:00 a.m. to 4:45 p.m. Plaintiff Hill sent an email to Mr. Hardister asking

to work from 1:00 p.m. to 5:00 p.m. to attend religious services on Sunday, February 18, 2018.

Mr. Hardister denied her request.

       60.     Mr. Hardister prepared schedules for the months of March, April, and May 2018,

and Ms. Triantafillos, a Caucasian co-worker, requested and was granted every Sunday off in

March, April, and May 2018. Plaintiff Hill was scheduled to work on Sunday March 11, 2018

from 8:30 a.m. to 2:15 p.m., Sunday, March 18, 2018 from 8:30 a.m. to 3:15 p.m., Sunday, April

8, 2018 from 8:30 a.m. to 3:45 p.m., Sunday, April 29, 2018 from 8:30 a.m. to 3:15 p.m., Mother’s

Day, Sunday, May 13, 2018, from 8:30 a.m. to 3:45 p.m., and Sunday, May, 20, 2018 from 8:30

a.m. to 3:45 p.m.

       61.     On May 17, 2018, Plaintiff Hill sent an email to Mr. Hardister asking to work from

1:00 to 5:00 p.m. to attend religious services on Sunday, May 20, 2018. Mr. Hardister denied her

request. Plaintiff Hill sent an email to Mr. Hardister regarding the disparity in scheduling and the

fact that Plaintiff Hill was denied Sundays off to attend religious services, while her co-workers’

requests were granted, and she informed Mr. Hardister that she was being subjected to unfair

                                                22
Case 4:18-cv-00137-MSD-LRL Document 1 Filed 10/26/18 Page 23 of 34 PageID# 23



treatment. Despite her complaint, Mr. Hardister continued to schedule Plaintiff Hill to work on

Sundays.

       62.     On May 27, 2018, Mr. Hardister distributed the June 2018 schedule.               Ms.

Triantafillos, a Caucasian co-worker, requested and was granted every Sunday off in June 2018.

Plaintiff Hill was scheduled to work on Sunday, June, 24, 2018 from 8:30 to 2:45 p.m. On June

25, 2018, Ms. Triantafillos informed Plaintiff Hill that she had been requesting Sundays off to

attend religious services. Plaintiff Hill informed Mr. Hardister that the Sunday scheduling policy

represented unfair and biased treatment against her and requested that the policy be enforced

equally.

       63.     In August 2018, Plaintiff Hill and her Caucasian co-worker, Ms. Triantafillos, both

requested accommodations to attend religious services. In early August, 2018, she and Plaintiff

Hill requested Sunday, September 16, 2018 off on the September 2018 PIV wish list. There were

three historical interpreters, Mr. Mason, Ms. Price, and Mr. Vass, who indicated on the same wish

list that they were available to work. Mr. Hardister did not schedule Ms. Triantafillos or the three

available historical interpreters to work on Sunday, September 16, 2018. Mr. Hardister scheduled

Plaintiff Hill to work from 10 a.m. to 4:45 p.m. on Sunday, September 16, 2018. Plaintiff Hill did

not work the first week of September 2018. She returned to work on September 10, 2018, and on

September 12, 2018, she sent Mr. Hardister an email requesting scheduling changes.

       64.     Plaintiff Hill met with Mr. Hardister on September 13, 2018 and asked why her

request to be off on September 16, 2018 was denied when other staff members were available to

work. Mr. Hardister indicated that her request was denied because she had not specified her reason

for wanting September 16, 2018 off on the wish list. However, the September 2018 wish list

revealed there were several staff members who requested days off and had not specified their

                                                23
Case 4:18-cv-00137-MSD-LRL Document 1 Filed 10/26/18 Page 24 of 34 PageID# 24



reasons, yet their requests were granted, including Ms. Triantfillos, who had not specified a reason

for requesting Sunday, September 16 off; however, her request was also granted, while Plaintiff

Hill’s request was denied. On September 13, 2018, Plaintiff Hill modified her request and inquired

about working an E4 shift (1:00 p.m. to 5:00 p.m.) so she could attend religious services and this

request was denied as well. Plaintiff Hill then called three co-workers to find someone to switch

days off with her and was able to find a co-worker, Mr. Mason, who agreed to switch shifts with

her, so she could attend religious services.

          65.   On September 17, 2018, Mr. Hardister called Plaintiff Hill into a meeting with

Cindy Daniel, interpretive manager, and Martin Saniga, assistant supervisor, to counsel her and to

issue her a written reprimand for switching shifts, so she could attend religious services on Sunday,

September 16, 2018 and attend an ACH meeting with Ms. Abrams on September 17, 2018. Mr.

Hardister did not follow the protocol of meeting with Plaintiff Hill and giving her the opportunity

to share her viewpoint prior to the written reprimand. Plaintiff Hill refused to sign the written

reprimand.

                                               COUNT I

                     Violation of Title VII of the Civil Rights Act of 1964,
                             as amended, 42 U.S.C. § 2000e et seq.
                              Discrimination on the Basis of Race

          66.   Plaintiff Hill incorporates by reference the foregoing paragraphs as if fully stated

herein.

          67.   Title VII of the Civil Rights Act of 1964 states it is an unlawful employment

practice for an employer to discriminate against any individual with respect to her compensation,

term, conditions, or privileges of employment, because of such individual's color, religion, sex,


                                                 24
Case 4:18-cv-00137-MSD-LRL Document 1 Filed 10/26/18 Page 25 of 34 PageID# 25



age, national origin, or to limit, segregate, or classify her employees or applicants for employment

opportunities, or otherwise adversely affect her status as an employee, because of the individual’s

race, color, religion, sex, age, or national origin.

        68.     At all pertinent times, Defendant was an employer subject to provisions of Title VII

of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-2(a). At all pertinent times, Plaintiff Hill was

an employee entitled to protection under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §

2000e-2(a).

        69.     Defendant, through its agents, discriminated against Plaintiff Hill on the basis of

her race by failing to select her for vacant positions, subjecting her to discriminatory discipline,

denying her training offered to her coworkers, denying her work hours and Sundays offer for

religious services, and forcing her to work in unsafe conditions, as detailed above. Specifically,

Plaintiff Hill was hired as a part-time historical interpreter and not selected for full-time positions

that she applied for in August 2015, April 2016, April 2017, March 2018, and April 2018 and

Caucasian employees with less experience, less education and/or did not meet the qualifications

for the positions were selected. In April 2017, the Foundation announced a full-time historical

interpreter position in the Powhatan Indian Village interpretive site and Plaintiff Hill applied for

the position and the Foundation selected two Caucasian females. Ms. Klimenko, who is in her

mid-20s, who had not worked as a historical interpreter in the Powhatan Indian Village was hired.

In January 2018, Plaintiff Hill applied for a full-time media relations specialist position and was

denied an interview for the position, and in February 2018, Plaintiff Hill applied for a part-time

assistant curator position and was denied an interview for the position. The Foundation selected

Caucasian individuals for both the media relations and assistant curator positions. In March 2018,

the Foundation advertised four full-time historical positions. Plaintiff Hill and Russell Reed, a

                                                   25
Case 4:18-cv-00137-MSD-LRL Document 1 Filed 10/26/18 Page 26 of 34 PageID# 26



Caucasian male who previously volunteered at the Foundation and worked as a seasonal part-time

historical interpreter from 2013 to 2016 and was mentored by Mr. Hardister, applied for the

position. Plaintiff Hill and Mr. Reed met the preferred qualifications and were scheduled for initial

interviews. Plaintiff Hill was denied a second interview, but Mr. Reed was scheduled for a second

interview, and Mr. Reed and three other Caucasian staff members were selected for the vacant

positions. In April 2018, the Foundation failed to select Plaintiff Hill for a position of Assistant

Supervisor and selected a Caucasian male in his thirties, who did not possess the preferred

educational requirements for the position.

        70.     Defendant disciplined and/or suspended Plaintiff Hill in March 2017, July 2017,

October 2017, February 2018, and September 2018. On October 23, 2018, Ms. Hill was terminated

in her 12th year of employment at the Foundation. Further, Defendant denied Plaintiff Hill’s

requests to not be scheduled on Sundays, so she could attend religious services from November

2017 through September 2018, and purposely scheduled her to work on Sundays, while granting

the requests of Caucasian employees to not be scheduled to work on Sundays. In addition,

Defendant forced Plaintiff Hill to work in unsafe conditions, which contributed to her experiencing

a medical emergency, requiring her transport to the emergency room of a local hospital.

        71.     Defendant’s actions directly and proximately caused Plaintiff Hill to suffer and to

continue to suffer loss of income and other financial benefits, emotional distress, pain, suffering,

stress, humiliation, loss of enjoyment of life, and damage to her reputation and career, and further

loss of future professional opportunities.

        72.     Defendant engaged in its discriminatory actions described above with malice or

with reckless indifference to Plaintiff Hill’s legal rights.



                                                  26
Case 4:18-cv-00137-MSD-LRL Document 1 Filed 10/26/18 Page 27 of 34 PageID# 27



                                             COUNT II

                Violation of Title VII of the Civil Rights Act of 1964, as amended,
                                    42 U.S.C. Sec. 2000e et seq.
                                             Retaliation

          73.    Plaintiff Hill incorporates by reference the foregoing paragraphs as if fully stated

herein.

          74.    Title VII of the Civil Rights Act of 1964 states it is an unlawful employment

practice for an employer to fail or refuse to hire or to discharge any individual, or otherwise to

discriminate against any individual with respect to his compensation, term, conditions, or

privileges of employment, because of such individual's color, religion, sex, age, national origin, or

to limit, segregate, or classify his employees or applicants for employment opportunities, or

otherwise adversely affect his status as an employee, because of the individual's race, color,

religion, sex, age, or national origin.

          75.    At all pertinent times, Defendant was an employer subject to provisions of Title VII

of the Civil Rights Act of 1964, 42 U.S.C. Section 2000e-2(a).

          76.    At all pertinent times, Plaintiff Hill was an employee entitled to protection under

Title VII of the Civil Rights Act of 1964, 42 U.S.C. Section 2000e-2(a).

          77.    Defendant, through its agents, subjected Plaintiff Hill to retaliation after she

engaged in protected activity. After Plaintiff filed EEO claims with the Commonwealth of

Virginia in November 2017 and the EEOC in April 2018, Defendant took actions to dissuade

Plaintiff Hill from pursuing her EEO claims. Plaintiff Hill was not selected for full-time positions

in March 2018 and April 2018, and Caucasian employees with less experience, less education

and/or who did not meet the preferred qualifications for the positions were selected. Defendant


                                                  27
Case 4:18-cv-00137-MSD-LRL Document 1 Filed 10/26/18 Page 28 of 34 PageID# 28



disciplined and/or suspended Plaintiff Hill in October 2017, February 2018, and September 2018.

Further, Defendant denied Plaintiff Hill’s requests to not be scheduled on Sundays, so she could

attend religious services from November 2017 through September 2018, and purposely scheduled

her to work on Sundays, while granting the requests of Caucasian employees to not be scheduled

to work on Sundays. In addition, Defendant forced Plaintiff Hill to work in unsafe conditions,

which contributed to her experiencing a medical emergency, requiring her transport to the

emergency room of a hospital. Finally, on October 23, 2018, Ms. Hill was terminated in her 12th

year of employment at the Foundation.

          78.     Defendant’s actions directly and proximately caused Plaintiff Hill to suffer and to

continue to suffer loss of income and other financial benefits, emotional distress, pain, suffering,

stress, humiliation, loss of enjoyment of life, and damage to her reputation and career, and further

loss of future professional opportunities.

          79.     Defendant engaged in its discriminatory actions described above with malice or

with reckless indifference to Plaintiff Hill’s legal rights.



                                             COUNT III

                 Violation of Title VII of the Civil Rights Act of 1964, as amended,
                                      42 U.S.C. § 2000e et seq.
                Hostile Work Environment Based on Race, Religion, and Retaliation

          80.     Plaintiff Hill incorporates by reference the foregoing paragraphs as if fully stated

herein.

          81.     Title VII of the Civil Rights Act of 1964 states it is an unlawful employment

practice for an employer to fail or refuse to hire or to discharge any individual, or otherwise to


                                                   28
Case 4:18-cv-00137-MSD-LRL Document 1 Filed 10/26/18 Page 29 of 34 PageID# 29



discriminate against any individual with respect to his compensation, term, conditions, or

privileges of employment, because of such individual's color, religion, sex, age, national origin, or

to limit, segregate, or classify his employees or applicants for employment opportunities, or

otherwise adversely affect his status as an employee, because of the individual's race, color,

religion, sex, age, or national origin.

        82.     At all pertinent times, Defendant was an employer subject to provisions of Title VII

of the Civil Rights Act of 1964, 42 U.S.C. Section 2000e-2(a).

        83.     At all pertinent times, Plaintiff Hill was an employee entitled to protection under

Title VII of the Civil Rights Act of 1964, 42 U.S.C. Section 2000e-2(a).

        84.     Defendant, through its agents, subjected Plaintiff Hill to a hostile work environment

based on her race by failing to select her for vacant positions, subjecting her to discriminatory

discipline, denying her training offered to her coworkers, denying her work hours and Sundays

offer for religious services, and forcing her to work in unsafe conditions, as detailed above.

Specifically, Plaintiff Hill was not selected for full-time historical interpreter positions in August

2015, April 2016, April 2017, March 2018, and April 2018, and Caucasian employees with less

experience, less education and/or who did not meet the preferred qualifications for the positions

were selected. Defendant disciplined and/or suspended Plaintiff Hill in March 2017, July 2017,

October 2017, February 2018, and September 2018. Further, Defendant denied Plaintiff Hill’s

requests to not be scheduled on Sundays, so she could attend religious services from November

2017 through September 2018, and purposely scheduled her to work on Sundays, while granting

the requests of Caucasian employees to not be scheduled to work on Sundays. In addition,

Defendant forced Plaintiff Hill to work in unsafe conditions which contributed to her experiencing



                                                 29
Case 4:18-cv-00137-MSD-LRL Document 1 Filed 10/26/18 Page 30 of 34 PageID# 30



a medical emergency requiring her transport to the emergency room of a hospital.         Finally, on

October 23, 2018, Ms. Hill was terminated in her 12th year of employment at the Foundation.

          85.    Defendant’s actions directly and proximately caused Plaintiff Hill to suffer and to

continue to suffer loss of income and other financial benefits, emotional distress, pain, suffering,

stress, humiliation, loss of enjoyment of life, and damage to her reputation and career, and further

loss of future professional opportunities.

          86.    Defendant engaged in its discriminatory actions described above with malice or

with reckless indifference to Plaintiff Hill’s legal rights.


                                             COUNT IV

                Violation of Title VII of the Civil Rights Act of 1964, as amended,
                                    42 U.S.C. Sec. 2000e et seq.
                                 Discrimination based on Religion
                       Failure to Accommodate and Disparate Treatment

          87.    Plaintiff Hill incorporates by reference the foregoing paragraphs as if fully stated

herein.

          88.    Title VII of the Civil Rights Act of 1964 states it is an unlawful employment

practice for an employer to fail or refuse to hire or to discharge any individual, or otherwise to

discriminate against any individual with respect to his compensation, term, conditions, or

privileges of employment, because of such individual's color, religion, sex, age, national origin, or

to limit, segregate, or classify his employees or applicants for employment opportunities, or

otherwise adversely affect his status as an employee, because of the individual's race, color,

religion, sex, age, or national origin.




                                                  30
Case 4:18-cv-00137-MSD-LRL Document 1 Filed 10/26/18 Page 31 of 34 PageID# 31



        89.     At all pertinent times, the Defendant was an employer subject to provisions of Title

VII of the Civil Rights Act of 1964, 42 U.S.C. Section 2000e-2(a).

        90.     At all pertinent times, Plaintiff Hill was an employee entitled to protection under

Title VII of the Civil Rights Act of 1964, 42 U.S.C. Section 2000e-2(a).

        91.     Defendant, through its agents, discriminated against Plaintiff Hill on the basis of

religion by denying her requests for Sundays off from work so she could attend religious services,

while granting the requests of Caucasian employees for Sundays off to attend religious services,

and failing to accommodate her requests for Sundays off for religious purposes. Specifically,

between November 2017 and September 2018, Plaintiff Hill and a Caucasian female co-worker

requested Sundays off to attend religious services.            Defendant granted the requests of the

Caucasian female employee each month and did not schedule her to work on Sundays, while

denying Plaintiff Hill’s requests not to be scheduled to work on Sunday. Defendant disciplined

Plaintiff Hill in September 2018 when she switched schedules with a Caucasian co-worker, so she

did not have to work on a Sunday that she had requested off.

        92.     Defendant’s actions directly and proximately caused Plaintiff Hill to suffer and to

continue to suffer loss of income and other financial benefits, emotional distress, pain, suffering,

stress, humiliation, loss of enjoyment of life, and damage to her reputation and career, and further

loss of future professional opportunities.

        93.     Defendant engaged in its discriminatory actions described above with malice or

with reckless indifference to Plaintiff Hill’s legal rights.




                                                  31
Case 4:18-cv-00137-MSD-LRL Document 1 Filed 10/26/18 Page 32 of 34 PageID# 32



                                            COUNT V

                Violation of the Age Discrimination in Employment Act (ADEA)
                                     29 U.S.C. § 623 et seq.

          94.   Plaintiff Hill incorporates by reference the foregoing paragraphs as if fully stated

herein.

          95.   The ADEA prohibits discrimination on the basis of age with respect to an

employee’s compensation, terms, conditions, or privileges of employment. 29 U.S.C. § 623(a)(1),

631(a).

          96.   At all pertinent times, Defendant was an employer within the meaning of the

ADEA.

          97.   At all pertinent times, Plaintiff Hill was an employee entitled to protection under

the ADEA.

          98.   In violation of the ADEA, Defendant, through its agents, discriminated against

Plaintiff Hill based on her age by failing to hire her for full-time positions beginning in 2015 and

continuing through 2018.      In April 2017, the Foundation announced a full-time historical

interpreter position in the Indian Village site and Plaintiff Hill applied for the position and the

Foundation selected Ms. Klimenko, a Caucasian female in her mid-20s who had not worked as a

historical interpreter in the Powhatan Indian Village. In January 2018, Plaintiff Hill applied for a

full-time media relations specialist position and was denied for an interview for the position, and

in February 2018, Plaintiff Hill applied for a part-time assistant curator position and was denied

an interview for the position. The Foundation selected a Caucasian female substantially younger

than Ms. Hill for the media relations specialist position. In March 2018, the Foundation advertised

full-time historical interpreter positions, and Plaintiff Hill and Russell Reed, a Caucasian male in


                                                 32
Case 4:18-cv-00137-MSD-LRL Document 1 Filed 10/26/18 Page 33 of 34 PageID# 33



his 20s who previously volunteered at the Foundation and worked as a seasonal part-time historical

interpreter from 2013 to 2016 and was mentored by Mr. Hardister, applied for the position. Plaintiff

Hill and Mr. Reed met the preferred qualifications and were scheduled for initial interviews.

Plaintiff Hill was denied a second interview, but Mr. Reed was scheduled for a second interview,

and Mr. Reed and three other staff members were selected for the vacant positions.

        99.      Defendant’s actions directly and proximately caused Plaintiff Hill to suffer and to

continue to suffer loss of income and other financial benefits, emotional distress, pain, suffering,

stress, humiliation, loss of enjoyment of life, and damage to her reputation and career, and further

loss of future professional opportunities.

        100.     Defendant engaged in its discriminatory actions described above with malice or

with reckless indifference to Plaintiff Hill’s legal rights.



                                      PRAYER FOR RELIEF

                 WHEREFORE, Plaintiff Hill prays that this Court:

a.      Issue a declaratory judgment that Defendant violated Plaintiff’s rights under

b.      Title VII of the Civil Rights Act of 1964, and the ADEA, 29 U.S.C. §§ 623 et seq. and

declaring Plaintiff eligible to receive equitable and other relief;

c.      Enter judgment in favor of Plaintiff against Defendant for all equitable monetary damages

available under the law, including but not limited an amount no less than twelve million dollars

($12,000,000);

d.      Order Defendant to pay compensatory and damages in amounts to be determined at trial;

e.      Order Defendant to pay Plaintiff’s reasonable attorneys’ fees, expert fees, and costs; and

f.      Order any other relief this Court deems appropriate.
                                                33
Case 4:18-cv-00137-MSD-LRL Document 1 Filed 10/26/18 Page 34 of 34 PageID# 34




                                                      Respectfully submitted,


                                                      _____/s/___________________
                                                      Christopher R. Shiplett
                                                      Virginia Bar No. 74210
                                                      RANDOLPH LAW, PLLC
                                                      252 N Washington St
                                                      Falls Church, VA 22046
                                                      (p) 703-652-3039
                                                      (f) 703-852-3976
                                                      (e) chris.shiplett@randolphlaw.com



                                                      _____/s/___________________
                                                      David A. Branch
                                                      Pro Hac Vice Motion Pending
                                                      Law Offices of David A. Branch &
                                                      Associates, PLLC
                                                      1828 L Street, NW, Suite 820
                                                      Washington, DC 20036
                                                      (p) 202-785-2805
                                                      (f) 202-785-0289
                                                      (e) davidbranch@dbranchlaw.com




                                       JURY DEMAND

      Plaintiff demands a jury trial on all counts.




                                                34
